EXHIBIT 10.39

 

AGREEMENT FOR SALE AND LEASEBACK

 

 

By and Between

 

 

SPECIALTY LABORATORIES, INC.

a California corporation,

 

as Seller

 

 

and

 

 

LEXINGTON CORPORATE PROPERTIES TRUST

a Maryland statutory

real estate investment trust,

 

as Buyer

 

 

February 11, 2004

 

 

27027 Tourney Road

Santa Clarita, California

 

--------------------------------------------------------------------------------


 

AGREEMENT FOR SALE AND LEASEBACK

 

THIS AGREEMENT FOR SALE AND LEASEBACK (“Agreement”) is made and entered into as
of February         , 2004 by and between SPECIALTY LABORATORIES, INC., a
California corporation (“Seller”), and LEXINGTON CORPORATE PROPERTIES TRUST, a
Maryland statutory real estate investment trust (“Buyer”).

 

R E C I T A L S

 

A.            Seller desires to sell to Buyer, and Seller desires to lease back
from Buyer, a certain 13.78 parcel of land in Santa Clarita, California together
with improvements located thereon.

 

B.            Buyer is willing to purchase the property identified in this
Agreement and to lease it back to Seller on the terms and subject to the
conditions set forth in this Agreement.

 

NOW, THEREFORE, FOR VALUABLE CONSIDERATION, the receipt and adequacy of which
are hereby acknowledged, Seller and Buyer agree as follows:

 

ARTICLE I

 

Sale and Leaseback

 

1.1           Sale.  Seller hereby agrees to sell and convey to Buyer, and Buyer
hereby agrees to purchase from Seller, subject to the terms and conditions set
forth herein, the property described in Sections 1.1(a) through 1.1(d) below.

 

(a)           Land.  The parcel of real property more particularly described in
Exhibit A (the “Land”), which, subject to the terms and conditions hereof, shall
be conveyed to Buyer at the Closing described below by a grant deed in the form
of Exhibit B (the “Deed”);

 

(b)           Improvements.  All improvements located on the Land, including the
three story office and research and development facility containing
approximately 201,330 square feet currently under construction and all other
buildings, structures and other improvements owned by Seller which are
permanently affixed to the Land (all of which are collectively referred to as
the “Improvements”);

 

1

--------------------------------------------------------------------------------


 

(c)           Personal Property. All building systems located on the Land and
Improvements (all of which are collectively referred to as the “Personal
Property”) all of which shall be transferred to Buyer at the Closing by an
instrument in the form of Exhibit C (the “Bill of Sale”). As used herein,
“Personal Property” shall not be deemed to include Seller’s furniture, moveable
trade fixtures, equipment (including all laboratory testing equipment),
machinery and inventory; and

 

(d)           Intangible Property.  All of the interest of Seller in any
intangible personal property owned by Seller now or on the Closing Date which
relates to and is reasonably required for the ownership of the Land or
occupation of the Improvements (as opposed to and excluding intangible personal
property and intellectual property which relate to the operation of the business
to be conducted by Seller on the Property, which intangible personal property
and intellectual property shall not be included in the sale of the Property
hereunder), including without limitation, building plans and specifications,
certain licenses and entitlements (e.g., building permits and certificates of
occupancy), claims and causes of action related to the Land or Improvements,
surveys, maps, any and all warranties (including roof warranties), guarantees,
utility contracts, permits and other rights owned by Seller, if any, relating to
the ownership of all or any part of the Property (“Intangible Property”), all of
which shall be transferred, to the extent assignable, to Buyer at the Closing by
an instrument in the form of Exhibit D (the “Assignment of Intangible
Property”).

 

1.2           Certain Definitions.

 

(a)           The Land, the Improvements, the Personal Property and the
Intangible Property are collectively referred to herein as the “Property”.  The
Land and the Improvements are collectively referred to herein as the “Real
Property”.

 

1.3           Leaseback.  Concurrently with consummation of the Closing, Buyer
(as landlord) agrees to lease to Seller, and Seller (as tenant) agrees to lease
from Buyer, the Real Property, pursuant to a lease in substantially the form and
substance of Exhibit E (the “Net Lease”).

 

ARTICLE II

 

Purchase Price

 

2.1           Purchase Price.  (a) The purchase price for the Property shall be
Forty Seven Million Dollars ($47,000,000.00) (the “Purchase Price”) subject to
the holdbacks and adjustments provided for in Section 2.3 below.  Upon Buyer’s
purchase of the Property at the Closing, Buyer shall pay the first installment
of the Purchase Price in an amount equal to $25,586,773.00 (the “First
Installment”) in cash to Seller at Closing, subject to adjustments as provided
herein. The balance of the Purchase Price of

 

2

--------------------------------------------------------------------------------


 

$21,413,227.00 (the “Holdback Funds”) shall be due and payable by Buyer in
accordance with the terms and conditions of the Construction Funding Agreement
to be entered into by Seller and Buyer at Closing.

 

(b)           Buyer has deposited the sum of Five Hundred Thousand Dollars
($500,000.00) (the “Deposit”) with First American Title Insurance Company (the
“Escrow Agent”), substantially in accordance with the instructions set forth in
Exhibit F (the “Deposit Instructions”).  As set forth in the Deposit
Instructions, the Deposit shall be invested in an interest bearing account, as
directed by Buyer.  If the sale of the Property to Buyer closes, the Deposit and
the interest earned thereon shall be a credit against the Purchase Price and
shall be delivered by the Escrow Agent to Seller at the Closing in accordance
with the provisions of Section 6.1(d).  If the sale of the Property to Buyer
does not close for any reason other than Buyer’s default under this Agreement,
the Deposit shall be returned to Buyer together with any interest earned
thereon.

 

2.2           Intentionally Omitted.

 

2.3           Purchase Price to be Funded at Closing.  Based on information
provided by Seller, the parties believe that the amount necessary to complete
construction of the Improvements in accordance with the Plans and Specifications
is $17,130,582 (the “Completion Amount”).  The parties have agreed that at
Closing Buyer shall only be obligated to fund the First Installment which is an
amount equal to the Purchase Price less one hundred twenty five percent (125%)
of the Completion Amount. Accordingly, based on current information provided by
Seller, the amount to be funded at Closing will be $25,586,773.  On or before
one (1) business day prior to the expiration of the Due Diligence Period, Buyer
shall confirm or revise the Completion Amount which shall be based upon
information provided by the Contractor and from Buyer’s own due diligence and
shall so advise Seller by written notice. Seller shall approve or disapprove the
Completion Amount submitted by Buyer within five (5) business days of its
receipt thereof and if Seller disapproves such Completion Amount, the parties
will confer for a period not to exceed five (5) business days to reach agreement
on the Completion Amount.  In the event that the parties are unable to agree on
the Completion Amount, Buyer’s sole remedy shall be either (a) to terminate this
Agreement and receive the Deposit back or (b) to waive its objection to the
original Completion Amount.

 

ARTICLE III

 

Title To Real Property and Due Diligence

 

3.1           Title.

 

3

--------------------------------------------------------------------------------


 

(a)           Seller shall deliver to Buyer a commitment from First American
Title Insurance Company (the “Title Company”) to issue a ALTA Owner’s Policy of
Title Insurance with respect to the Property in the full amount of the Purchase
Price (the “Title Commitment”), accompanied by complete and legible copies of
all exceptions to title contained therein.

 

(b)           On or before five (5) days before the expiration of the Due
Diligence Period, Seller shall obtain and deliver to Buyer and the Title Company
an “as-built” survey (the “Survey”) of the Property prepared by a surveyor or
civil engineer licensed in California reasonably acceptable to Buyer.  The
Survey shall be acceptable in form to Buyer and shall conform to the “Minimum
Standard Detail Requirements for ALTA/ACSM Land Title Surveys” for urban
properties jointly adopted in 1999 including items 1-4, 6-11 and 13-16 of Table
A thereof.  The Survey shall be certified to Buyer, the Title Company and such
other persons as Buyer may reasonably require in the form set forth in Exhibit
G.

 

(c)           At its expense, Seller shall remove as liens on the Real Property
at or prior to the Closing:  (i) all delinquent taxes, bonds and assessments
together with interest and penalties thereon (but expressly excluding any
installments of taxes, bonds and assessments not yet due); (ii) all other
monetary liens, including without limitation all those shown on the Title
Commitment (including judgment and mechanics liens, whether or not liquidated,
and mortgages and deeds of trust, with Seller being fully responsible for any
fees or penalties incurred in connection therewith, but specifically excluding
those caused by Buyer or its agents, employees or contractors); and (iii) any
matter which would constitute a breach by Seller of its representations in
Article VII.  If Seller fails to remove the foregoing items at or prior to the
time required above, Buyer may elect to close the purchase of the Property, cure
or remove the non-approved matters which have not been removed and, if they are
matters required to be removed by Seller, credit the reasonable costs of such
cure or removal against the Purchase Price payable by Buyer.

 

(d)           On or before the expiration of the Due Diligence Period, Buyer
shall deliver notice to Seller (the “Title Objection Notice”) with a list of
anything disapproved by Buyer on the Survey and a list of any exceptions to
title shown on the Title Commitment required to be removed by Seller, other than
easements and minor exceptions which do not materially interfere with the
operation or the mortgage financing of the Property.  Failure of Buyer to give
the Title Objection Notice shall be deemed to be an approval of all matters set
forth in the Title Commitment and the Survey.  Seller shall have a period of
five (5) business days to respond as to whether Seller agrees to attempt to
remove such disapproved matters.  Failure of Seller to respond in such five (5)
business day period shall be deemed a rejection of Buyer’s Title Objection
Notice.  If Seller rejects or is deemed to have rejected Buyer’s Title Objection
Notice, Buyer shall have the right to either (A) take title to the Property
subject to such title or Survey defects without abatement or reduction of the
Purchase Price or (B) elect to terminate this Agreement and receive its
Deposit.  If Buyer has not terminated this Agreement, Seller

 

4

--------------------------------------------------------------------------------


 

shall convey title to the Property to Buyer at the Closing subject to no
exceptions other than the following (“Permitted Exceptions”): (i) those
exceptions or matters set forth in the Title Commitment and Survey not
disapproved by Buyer in the manner provided above or if disapproved, which
Seller has not agreed to remove, (ii) the documents called for by this Agreement
to be recorded at the Closing, or (iii) any lien placed on the Property at
Closing by Buyer.  If Seller agrees to remove any of the matters in the Title
Objection Notice, Seller shall exercise its reasonable, good faith efforts to
remedy to Buyer’s satisfaction any such matter as promptly as possible.  Buyer
shall take title to the Property at the Closing if Seller cures, on or before
the Closing, any such title or Survey defects identified by Buyer in the Title
Objection Notice.  If Seller agrees to remove any matters set forth in the Title
Objection Notice and, despite the exercise of its reasonable, good faith
efforts, is not able to cure, on or before the Closing, any such title or Survey
defects, Buyer shall have the right to either (A) take title to the Property
subject to such title or Survey defects without abatement or reduction of the
Purchase Price or (B) elect to terminate this Agreement.

 

(e)           On or before the Closing Date, Seller shall cause the Title
Company to deliver to Buyer a binding commitment, in form acceptable to Buyer,
to issue at the Closing an ALTA-B Owner’s Policy of Title Insurance with
liability in the amount of the Purchase Price, insuring Buyer’s interest in the
Real Property and all easements benefiting the Real Property, subject to the
Permitted Exceptions, together with the following endorsements: zoning (ALTA
3.1), LP 10, survey, access and contiguity.

 

3.2           Due Diligence Items. Buyer shall have the period beginning on the
date hereof and ending at 5 p.m. Eastern Standard Time twenty (20) business days
after date of this Agreement (the “Due Diligence Period”) to examine the
Property and all matters related thereto.  Within three (3) business days of the
date of this Agreement, Seller shall deliver to Buyer each of the following
items to the extent not previously delivered (the “Due Diligence Materials”):

 

(i)            a true and correct copy of the Project Management Agreement and
all amendments thereto (the “PMA”) with Lowe Enterprises Commercial Group
(“Lowe”);

 

(ii)           a true and correct copy of guaranteed maximum price contract and
all amendments thereto (the “GMP Contract”) between Lowe and Tectonics
Construction Inc. (the “Contractor”);

 

(iii)          soil and geotechnical reports, engineering reports and other
contracts or documents of any nature relating to the Property or any portion
thereof, as disclosed on Exhibit I (the “Reports”);

 

5

--------------------------------------------------------------------------------


 

(iv)          the building permit for the Improvements, a zoning letter from the
municipality in which the Property is located, and, to the extent in its
possession or under its control, all other governmental permits, licenses,
entitlements and approvals with respect to the Property obtained or held by
Seller and relating to the construction, ownership or occupancy of the Property
or any portion thereof;

 

(v)           copies of all of Seller’s book and records which document all sums
expended to acquire the Land and construct the Improvements, including purchase
agreements, invoices, bills, draw requests and purchase orders (collectively,
the “Construction Funding Records”); and

 

(vi)          the plans and specifications for the Improvements (the “Plans and
Specifications”).

 

ARTICLE IV

 

Operation of the Property Pending the Closing

 

4.1           Continuing Operations.  Between Seller’s execution of this
Agreement and the Closing, Seller shall at Seller’s sole cost and expense:  (i)
maintain the Property in good order, condition and repair, casualty excepted
(provided that the foregoing covenant shall not be deemed to obligate Seller to
complete construction of the Improvements prior to the Close of Escrow); (ii)
maintain accurate books and records regarding Property ownership, development
and construction; (iii) comply with all applicable laws, rules and regulations
relating to the Property and its operation; (iv) maintain property damage and
comprehensive general liability insurance covering the Improvements in amounts
and coverages not less than that presently maintained; and (v) pay all taxes and
assessments prior to delinquency.

 

4.2           GMP Contract and Other Agreements.  Between Seller’s execution of
this Agreement and the Closing, Seller shall not, other than as permitted under
the terms of the Net Lease:  (i) enter into, amend in any material respect or
terminate any lease, contract or agreement pertaining to the Property, including
but not limited to the PMA, the GMP Contract (provided, however, that any such
agreement entered into or amended shall not create privity of contract with
Buyer); nor shall Seller (ii) modify in any material respect any contract or
agreement pertaining to the Property or waive any rights of Seller thereunder;
(iii) take any action which would preclude or interfere with the timely
satisfaction of the conditions set forth in Article V; (iv) permit any
alteration, modification or addition to the Improvements or the Land, except in
accordance with the PMA and the GMP Contract and the Plans and Specifications
and for insubstantial and immaterial changes which do not adversely affect the
same or the value thereof; or (v) sell or agree to sell the Property or any part
thereof.

 

6

--------------------------------------------------------------------------------


 

4.3           Encumbrances.  Seller shall not further encumber or suffer to be
further encumbered all or any portion of the Property between the date hereof
and the date the same is acquired by Buyer pursuant to this Agreement.

 

4.4           Casualty; Condemnation.  In the event the Improvements are
materially destroyed or damaged in an amount exceeding three hundred thousand
dollars ($300,000), or if condemnation proceedings are threatened or commenced
against all or any material portion of the Property, in each case between the
date hereof and the date the same is scheduled to be acquired by Buyer pursuant
to this Agreement, Buyer shall have the option, exercisable in its sole
discretion and by giving notice of such decision to Seller within ten (10)
business days after Buyer’s receipt of notice of such damage, destruction or
condemnation proceedings, to terminate this Agreement.  In the event Buyer does
not elect to so terminate, (i) in the case of condemnation, Seller shall assign
to Buyer at the Closing all of its right, title and interest in and to all
proceeds resulting from such condemnation of the Property, after deducting
therefrom any third party costs or expenses incurred by Seller in settling,
adjusting or compromising such condemnation award, including the right to apply
for and prosecute the same, which proceeds shall be held by Seller until
disbursed in accordance with the provisions of Section 6.5 of the Net Lease;
provided however, that this assignment shall not preclude Seller from filing a
separate claim for non-real property related condemnation proceeds (other than
the Personal Property), including but not limited to, loss of business, future
profits, and good will; damages related to stock and/or trade fixtures,
furniture and other personal property belonging to Seller; the cost of removing
fixtures, equipment and inventory; moving expenses related to the relocation of
the business, and any and all other related damages or expenses incurred as a
result thereof and for loss of or damage to its leasehold interest in the
Property, provided that such claim shall not diminish any condemnation award
otherwise due to Buyer; and (ii) in the case of casualty, Seller shall repair
such damage at its expense prior to the Closing, or if that is impossible, then
promptly following such Closing, in the manner and subject to the standards in
Section 5.5 of the Net Lease.

 

4.5           No Solicitation.  Seller shall not solicit, seek, negotiate, or
respond to any offer to purchase, ground lease, lease or sell and leaseback, all
or any portion of the Property for the period commencing on the date hereof and
continuing through the Closing Date, unless the Closing is delayed or fails to
occur as a result of any breach of this Agreement, or refusal of performance by
Seller, in which event the covenant of Seller set forth in this Section 4.5
shall continue until such failure or refusal is cured.

 

ARTICLE V

 

Conditions to Closing

 

A.            Buyer’s Conditions to Closing.  The obligations of Buyer to
purchase the Property and lease the same to Seller are subject to satisfaction
of the following conditions on or before the Closing Date:

 

7

--------------------------------------------------------------------------------


 

5.1           Title.  The Title Company issuing the binding commitment called
for by Section 3.1(e).

 

5.2           Physical Characteristics of the Property.  Prior to the expiration
of the Due Diligence Period, Buyer’s review and approval of (i) an engineering
report confirming to Buyer’s satisfaction that the structures, fixtures and
equipment located on and to be constructed on the Land are and will be
structurally sound, suited for their intended use, and constructed in accordance
with the Plans and Specifications (the “Engineering Report”), (ii) a Phase I
environmental report confirming to Buyer’s satisfaction that the Property is not
affected by hazardous substances or hazardous wastes at levels requiring
reporting or remediation under applicable Laws (as hereinafter defined) (the
“Environmental Report”); (iii) the Plans and Specifications with respect to the
Property; and (iv) the Construction Funding Records.  If Buyer does not
terminate the Agreement by the expiration of the Due Diligence Period, this
condition shall be deemed to be waived.

 

5.3           Legal Compliance.  The Property having no outstanding violations
of any laws, statutes, requirements, ordinances and regulations (including,
without limitation, those relating to zoning, land use, building codes, the
environment, health and safety) relating to the Property (collectively, “Laws”)
(including the Americans with Disabilities Act of, 42 U.S.C. §12,101 et seq.
(“ADA”). If Buyer does not terminate the Agreement by the expiration of the Due
Diligence Period, this condition shall be deemed to be waived.

 

5.4           Financial Condition.  Buyer shall have received and found
satisfactory the audited financial statements of Seller and there shall have
been no subsequent material adverse change in the financial condition of Seller
since the date of such audited financial statements.

 

5.5           Representations and Warranties.  All of Seller’s representations
and warranties contained herein, or made in writing by Seller pursuant to this
Agreement, shall have been true and correct in all material respects when made
and shall be true and correct in all material respects as of the Closing Date.

 

5.6           Non-Foreign Status of Seller.  Seller’s execution and delivery to
Buyer, at the Closing Date, of Seller’s certificate in the form attached hereto
as Exhibit K (the “Non-Foreign Certificate”).

 

5.7           California Withholding Exemption.  Seller’s execution and delivery
to Buyer, at the Closing Date, of California Franchise Tax Board Form 593-W,
establishing Seller’s exemption from real estate withholding requirements under
California law.

 

8

--------------------------------------------------------------------------------


 

5.8           Approval of Update Certificate.  Seller’s execution and delivery
to Buyer at the Closing of an Update Certificate in the form of Exhibit L.

 

5.9           Deliveries by Seller.  Seller’s due and timely execution and
delivery of Seller’s Closing Documents and all of the other documents and items
specified in Section 6.3 (“Seller’s Closing Documents”).

 

5.10         Committee Approval.  On or before the expiration of the Due
Diligence Period, Buyer’s investment committee shall have approved the
transactions contemplated hereunder in its sole discretion. If Buyer does not
terminate the Agreement by the expiration of the Due Diligence Period, this
condition shall be deemed to be waived.

 

5.11         Construction Funding Agreement.  The final form and content of an
agreement between Seller and Buyer having as its subject matter the Improvements
and the funding by Buyer of the cost thereof (the “Construction Funding
Agreement”) shall have been agreed to by Seller and Buyer on or before the
expiration of the Due Diligence Period. If Buyer does not terminate the
Agreement by the expiration of the Due Diligence Period, this condition shall be
deemed to be waived.

 

The foregoing conditions contained in this Section 5(A) are intended solely for
the benefit of Buyer.  Buyer shall have the right to terminate this Agreement
for any reason on or before the expiration of the Due Diligence Period upon
notice to Seller.  In addition, if the conditions are not satisfied by the
expiration of the Due Diligence Period with respect to the matters in Sections
5.2, 5.3, 5.9 and 5.10 and by the Close of Escrow with respect to all other
matters in this Section 5(A), Buyer may elect in its sole discretion to either
waive such matters or deliver written notice to Seller that this Agreement shall
terminate and thereafter the parties shall have no further obligation to one
another except that the indemnities provided for in Section 9.2 ,  Section 9.16
and the provisions of the Deposit Instructions shall survive (the “Surviving
Obligations”).

 

B.            Seller’s Conditions to Closing.  Seller’s obligation to sell the
Property and lease the same back from Buyer is conditioned upon satisfaction of
the following conditions on or before the Closing Date: (i) approval by Seller’s
Board of Directors of this Agreement and the transactions contemplated herein
within five (5) business days of the date of this Agreement, (ii) the final form
and content of the Net Lease and the Construction Funding Agreement shall have
been agreed to by Seller and Buyer on or before the expiration of the Due
Diligence Period; (iii) all of Buyer’s representations and warranties made in
this Agreement shall have been true and correct in

 

9

--------------------------------------------------------------------------------


 

all material respects when made and as of the Closing Date; and (iv) Buyer’s due
and timely execution and delivery of all documents and items to be executed
and/or delivered by Buyer pursuant to this Agreement including, without
limitation, (a) the Purchase Price, (b) the Net Lease, and (c) all of the other
documents and items specified in Section 6.4 (the Net Lease and such other
documents executed and delivered on behalf of Buyer, “Buyer’s Closing
Documents”).

 

The foregoing conditions contained in this Section 5(B )are intended solely for
the benefit of Seller.  If any of the foregoing conditions are not satisfied in
a timely manner or waived by Seller in its sole discretion, Seller may elect to
terminate this Agreement upon written notice to Buyer and this Agreement shall
terminate and thereafter the parties shall have no further obligation to one
another except for the Surviving Obligations.

 

ARTICLE VI

 

Closing and Recording

 

6.1           Closing and Closing Date.  Subject to the provisions of Section
5A, the parties shall consummate the sale and leaseback of the Property as
contemplated herein at a closing (the “Closing”) to be held within ten (10) days
of the expiration of the Due Diligence Period and in all events on or before
March 8, 2004 (the “Closing Date”), by means of an escrow closing held at the
offices of the Escrow Agent in Los Angeles County, California. Recording by
Buyer of the Deed will be conclusive evidence that all conditions to the Closing
have been satisfied or waived.

 

(a)           The Closing shall be deemed to have occurred when all conditions
to such Closing have been satisfied (or waived in writing by the party in whose
favor the condition was established).

 

(b)           In order to effect the Closing, the parties shall deliver to the
Escrow Agent at least one (1) business day prior to the Close of Escrow all
documents and other instruments required hereunder to be delivered at such
Closing, although no delivery shall be deemed complete until all of such
documents and other instruments have been delivered and the other conditions to
such Closing have been satisfied (or waived as provided above).

 

(c)           The procedure for satisfying the condition in Section 3.1(e)
(“Title Condition”) shall be as follows:  when all conditions to the Closing
have been satisfied other than the Title Condition and the delivery of the
Purchase Price, Seller shall cause the Title Company to deliver to Buyer,
irrevocably, the binding commitment required by the Title Condition, together
with a written commitment by the Title Company to: (i) promptly record the
documents required to be recorded in order for the title insurance policy called
for by the Title Condition to be issued; and (ii) deliver said title insurance

 

10

--------------------------------------------------------------------------------


 

policy to Buyer within thirty (30) days following the Closing Date.  The form of
Buyer’s and Seller’s recording instructions to the Title Company and the Title
Company’s written commitment to comply with such instructions and the terms of
this Agreement are contained in Exhibit M.

 

(d)           When the Title Condition pertaining to the Closing has been
satisfied, the Title Company shall deliver to Seller the First Installment of
the Purchase Price by wire transfer of immediately available funds in accordance
with instructions of Seller in the form of Exhibit N.  The First Installment of
the Purchase Price shall be adjusted on account of any credits due to Seller or
Buyer, as the case may be, pursuant to this Agreement and shall be reduced by
the amount of the Deposit and any interest thereon, which shall be delivered to
Seller by the Title Company pursuant to the Deposit Instructions.  Following
telephonic confirmation of such wire transfer, the other documents and
instruments shall be deemed delivered and the Closing shall be deemed
consummated.

 

6.2           Intentionally Omitted.

 

6.3           Deposits by Seller.  On or prior to the date that is one (1)
business day prior to the Closing Date, Seller shall deposit, or cause to be
deposited, with the Title Company Seller’s Closing Documents as more fully
described in Exhibit P.

 

6.4           Deposits by Buyer.  On or prior to the date that is one (1)
business day prior to the Closing Date, Buyer shall deposit with the Title
Company Buyer’s Closing Documents as more fully described in Exhibit Q together
with an amount equal to the First Installment less the Deposit.

 

6.5           Other Instruments.  Seller and Buyer shall each deposit such other
instruments as are reasonably required by the Title Company or otherwise
required to consummate the sale and leaseback of the Property in accordance with
the terms of this Agreement.



 

6.6           Prorations.  No prorations shall be required to be made in
connection with the Closing since Seller, as owner, shall be responsible for all
costs incurred in connection with the Property up to the Closing Date and
Seller, as tenant under the Net Lease, shall be responsible for all costs
incurred in connection with the Property after the Closing Date.

 

6.8           Costs and Expenses.  Buyer shall pay all of Buyer’s legal fees and
costs, and all expenses incurred by Buyer in its review of the Property.  Seller
shall pay all other costs and expenses incurred or payable in connection with
this transaction, including without limitation, the premium for the policy of
title insurance called for herein and all endorsements thereto, the cost of the
Survey, the conveyance and transfer tax and recording and filing fees charged by
the Title Company to record and/or file any

 

11

--------------------------------------------------------------------------------


 

documents required to be recorded and/or filed as necessary to deliver title
pursuant to this Agreement (including the Deed and Memorandum of Lease), all
legal fees and costs incurred by Seller, all sales tax, if any, applicable with
respect to the sale of the Intangible Property, CRESA’s fee and all Escrow Agent
fees and expenses, but specifically excluding all of Buyer’s costs and expenses
as set forth in the first sentence of this Section 6.8..

 

6.9           Settlement Statement.  On or prior to the Closing Date, Buyer and
Seller shall prepare, execute and deliver a final settlement statement showing
the categories and amounts of the closing costs and all adjustments to the
Purchase Price called for herein.

 

ARTICLE VII

 

Representations and Warranties of Seller

 

As an inducement to Buyer to enter into this Agreement and to consummate the
sale and leaseback transaction contemplated hereby, Seller hereby represents and
warrants to and agrees with Buyer, both as of the date hereof and again as of
the Closing Date, that:

 

7.1           Condition of Property.  To the knowledge (which term shall, as
used in this Agreement, mean the knowledge of Seller and its officers, directors
and executive level employees) of Seller, except as disclosed in the
environmental and engineering reports heretofore delivered by Seller to Buyer
and except as addressed in the Construction Funding Agreement, there are no
material physical or mechanical defects in any of the Improvements, including,
without limitation, the plumbing, heating, air conditioning, ventilating, life
safety and electrical systems, and all such items are in good operating
condition and repair and in compliance with all Laws (including the ADA). Buyer
acknowledges that the Improvements have not been completely constructed and that
the mechanical systems of the Building must be completed in accordance with the
Net Lease and the Construction Funding Agreement before such systems will be
ready for use; however, Seller represents and warrants that all contractors and
subcontractors who have performed work and/or delivered materials to the
Property have been paid in full for all work performed and materials delivered
prior to the date hereof.

 

7.2           Use and Operation.  To the knowledge of Seller, the use and
operation of the Property and its facilities, fixtures, installations and
equipment, complies, or will comply in all material respects upon completion of
the Improvements, with applicable Laws.

 

7.3           Utilities.  All water, sewer, electric, telephone and drainage
facilities and all other utilities required for the normal use and operation of
the Property

 

12

--------------------------------------------------------------------------------


 

are, or will be prior to completion of the Improvements, be installed to the
property lines of the Land, are all connected and operating pursuant to valid
permits, are adequate to service the Property and to permit compliance in all
material respects with all requirements of Law and the contemplated usage of the
Property, and are connected to the Property by means of one or more public or
private easements extending from the Property to one or more public streets,
public rights-of-way or utility facilities.

 

7.4           Use Permits and Other Approvals.  Seller has obtained all
licenses, permits, approvals, easements and rights of way required from all
governmental authorities having jurisdiction over the Property or from private
parties for the intended normal use and operation of the Property and to ensure
free and unimpeded vehicular and pedestrian ingress to and egress from the
Property as required to permit the present usage of the Property by the Seller
and its invitees, licensees and customers.  No violations have been recorded in
respect of any such licenses, permits or approvals and no proceeding is pending,
or to the knowledge of Seller, threatened, to revoke or limit any of such
licenses, permits, approvals, easements or rights of way.  Seller is in
compliance with all such licenses, permits and approvals.

 

7.5           Authority of Seller.  (i) Seller is a corporation duly formed,
validly existing and in good standing under the laws of the State of California,
(ii) the persons executing Seller’s Closing Documents are duly appointed and
authorized by Seller to execute such documents, (iii) Seller’s Closing Documents
will, when delivered, have been duly authorized, executed and delivered by
Seller and will constitute legal, valid and binding obligations of Seller
enforceable against Seller in accordance with their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other laws affecting the rights
of creditors of bankrupt or insolvent entities, (iv) subject to receipt of
approval as provided in Section 5(B)(i), Seller has full power and authority to
execute, deliver and perform its obligations under Seller’s Closing Documents
and to carry on its business as presently conducted, (v) subject to receipt of
approval as provided in Section 5(B)(i),  Seller has obtained all necessary
permits, licenses, entitlements and/or approvals required to comply with the
provisions of Seller’s Closing Documents, and to carry on its business as
presently conducted, and (vi) the execution, delivery and performance of
Seller’s Closing Documents do not violate any provisions of Seller’s certificate
of incorporation or by laws or any agreement or document to which either of
Seller is a party or by which Seller is bound (including, any loan agreement,
line of credit agreement, mortgage, deed of trust or license), or of any order,
writ, injunction, decree or regulation of any court, regulatory body,
administrative agency or governmental body having jurisdiction over Seller or
the Property.

 

7.6           Zoning and Environmental.

 

(a)           The Property constitutes separate tax lots, except for off-site
utility easements, if any.  There are no conditional use or similar permits and
no zoning or other variances from applicable zoning, building and land use
and/or regulations in connection

 

13

--------------------------------------------------------------------------------


 

with the development or operation of the Property.  Seller has not received any
written notice of any investigations or intent to investigate zoning or
environmental violations.  There are no condemnation, environmental, zoning or
other land use regulations or proceedings, either instituted or, to Seller’s
knowledge, planned or threatened, which might detrimentally affect the use or
enjoyment of the Property by Buyer in any material respect.

 

(b)           During the period of Seller’s ownership, of the Property, other
than those disclosed by the environmental report described on Exhibit R, to the
knowledge of Seller, there have been no Environmental Conditions with respect to
the Property.  Seller has no current, actual knowledge of any Environmental
Condition with respect to Property which may have occurred prior to its
ownership of the Property.  As used herein, “Environmental Condition” shall mean
the presence, disposal, release or threatened release of hazardous substances or
hazardous wastes on, from or under the Property.  The terms “disposal”,
“release”, “threatened release”, “hazardous substances” and “hazardous wastes”
shall have the definitions assigned to those terms by the Federal Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended to
date.  Except as disclosed on Exhibit J and normal and customary toxic and
hazardous substances used in the construction of office buildings in accordance
with Environmental Laws and other applicable laws,  to the current, actual
knowledge of Seller, there have been no toxic or hazardous materials used in the
development or construction of the Improvements.

 

(c)           With respect to the Property, to the knowledge of Seller, Seller
is in compliance in all material respects with the provisions of all applicable
federal, state and local requirements pertaining to or governing the use,
disposal, release or presence of hazardous substances or hazardous wastes
pertaining to or governing the use, disposal, release or presence of hazardous
substances or hazardous wastes (“Environmental Laws”).

 

7.7           Asbestos.  Except as previously disclosed by Seller or by the
environmental report attached hereto as Exhibit R, to the knowledge of Seller,
there is no asbestos in any of the Improvements or personal property used in
connection with the Property.

 

7.8           Leases.  There are no leases, tenancies or license, franchise,
occupancy, concession or other agreements pertaining to possession or ownership
of any Property or any portion thereof other than the Net Lease.

 

7.9           Contracts.  Other than the PMA and the GMP Contract, Seller has no
obligation under the terms of any contract or other instrument relating to the
construction development, maintenance or operation of the Property and there
will be, as of the Closing Date, no such obligation other than set forth in the
PMA and the GMP

 

14

--------------------------------------------------------------------------------


 

Contract.  There are no service, maintenance or other contracts with respect to
the Property for which Buyer will be liable on or after the Closing Date

 

7.10         Litigation.  There is no litigation pending or, to the knowledge of
Seller, threatened, against Seller, that arises out of the ownership or
operation of the Property; and (i) might materially and detrimentally affect the
use and operation of the Property for its current usage or the value of the
Property, or (ii) might materially and adversely affect the ability of Seller to
perform its obligations under this Agreement or the Net Lease, or (iii) might
constitute or result in a lien on the Property or any portion thereof.

 

7.11         Other Contracts to Convey Property.  Seller is not a party to any
currently effective agreement or option to sell the Property, or any portion
thereof, to any party other than Buyer.  Seller has not hypothecated or assigned
any rents or income from the Property, except for hypothecations or assignments
on behalf of lenders with respect to loans to Seller which will be terminated or
as to which releases of such lenders’ liens will be obtained at the Closing.  No
person or entity has any right to acquire or to lease the Property or any part
thereof, or to obtain any interest therein.  There are no outstanding rights of
first refusal, rights of reverter or options relating to the Property or any
interest therein.  No person or entity holding a security interest in the
Property or any part thereof has the right to consent or deny consent to the
sale of the Property as contemplated herein.

 

7.12         Conflicts.  The terms of this Agreement do not conflict with or
result in a breach or violation of any term or provision of, or constitute a
default under (i) the Certificates of Incorporation or Bylaws of Seller or (ii)
any loan agreement, line of credit agreement, mortgage, deed of trust, lease,
license or other agreement or instrument to which Seller is a party or by which
Seller is bound.

 

7.13         Full Disclosure.  To the knowledge of Seller, neither this
Agreement nor any exhibit hereto nor any letter, certificate or other document
furnished by Seller to Buyer pursuant hereto contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
contained in this Agreement and the exhibits, in the light of the circumstances
under which they were made, not misleading as a whole.  Subject to the
limitations set forth below, Seller hereby agrees to indemnify, defend, protect
and hold Buyer harmless from and against any and all loss, cost, liability,
damage, claim and expense including, without limitation, reasonable attorneys’
and paralegals’ fees and expenses incurred by Buyer in connection with or
arising from any breach by Seller of any of the representations and warranties
made by Seller in this Agreement.

 

7.14         Limitation of Representations and Warranties. . Buyer represents,
warrants, acknowledges and agrees that upon Closing, Seller shall sell and
convey to Buyer and Buyer shall accept the Property “AS IS, WHERE IS, WITH ALL

 

15

--------------------------------------------------------------------------------


 

FAULTS,” subject to the representations, warranties and covenants set for in
this Agreement, Seller’s Closing Documents and the Lease.  Except as expressly
set forth in this Agreement, Seller’s Closing Documents and the Lease, Buyer has
not relied and will not rely on, and Seller has not made and is not liable for
or bound by, any express or implied warranties, guarantees, statements,
representations or information pertaining to the Property or relating thereto
(including specifically, without limitation, Property information packages
distributed with respect to the Property) made or furnished by Seller, or any
real estate broker, agent or third party representing or purporting to represent
Seller, to whomever made or given, directly or indirectly, orally or in
writing.  Buyer represents that it is a knowledgeable, experienced and
sophisticated purchaser of real estate and that, except as expressly set forth
in this Agreement, Seller’s Closing Documents and the Lease, it is relying
solely on its own expertise and that of Buyer’s consultants in purchasing the
Property and shall make an independent verification of the accuracy of any
documents and information provided by Seller or any of Seller’s agents or
representatives.  Buyer will conduct such inspections and investigations of the
Property as Buyer deems necessary, including, but not limited to, the physical
and environmental conditions thereof, and shall rely upon same.  By failing to
terminate this Agreement prior to the expiration of the Due Diligence Period,
Buyer acknowledges that Seller has afforded Buyer a full opportunity to conduct
such investigations of the Property as Buyer deemed necessary to satisfy itself
as to the condition of the Property and the existence or non-existence or
curative action to be taken with respect to any hazardous materials on or
discharged from the Property, and will rely solely upon same and not upon any
information provided by or on behalf of Seller, or its agents or employees with
respect thereto, other than such representations, warranties and covenants of
Seller as are expressly set forth in this Agreement, Seller’s Closing Documents
and the Lease.  Upon Closing, subject to Seller’s undertakings in this
Agreement, Seller’s Closing Documents and the Lease, Buyer shall assume the risk
that adverse matters, including, but not limited to, adverse physical or
construction defects or adverse environmental, health or safety conditions, may
not have been revealed by Buyer’s inspections and investigations.  Finally,
Buyer specifically acknowledges that the Improvements on the Land have not been
completed and that Buyer is assuming all risks with respect thereto, subject to
Seller’s obligations under the Lease.

 

Buyer’s initials BPM

 

16

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

Representations and Warranties of Buyer

 

8.1           Representations and Warranties of Buyer.  Buyer hereby represents
and warrants to Seller that (i) Buyer is a statutory real estate investment
trust duly organized, validly existing and in good standing under the laws of
the State of Maryland, (ii) the persons executing Buyer’s Closing Documents are
duly appointed and authorized by Buyer to execute such documents, (iii) Buyer’s
Closing Documents will, when delivered, have been duly authorized, executed and
delivered by Buyer and will constitute legal, valid and binding obligations of
Buyer, and this Agreement will be enforceable against Buyer in accordance with
its terms, (iv) Buyer has full power and authority to execute, deliver and
perform its obligations under Buyer’s Closing Documents, (v) to the current,
actual knowledge of Buyer, Buyer is not required to obtain any permits,
licenses, entitlements and/or approvals in order to own the Property for the
purpose of leasing the Property to Seller or complying with the provisions of
Buyer’s Closing Documents, and (vi) the execution, delivery and performance of
Buyer’s Closing Documents do not violate any provisions of any agreement or
document to which Buyer is a party or by which Buyer is bound, or of any order
or regulation of any court, regulatory body, administrative agency or
governmental body having jurisdiction over Buyer.

 

SELLER ACKNOWLEDGES THAT BUYER HAS MADE NO REPRESENTATIONS AND WARRANTIES,
EXPRESS OR IMPLIED, OTHER THAN THOSE EXPRESSLY CONTAINED IN THIS AGREEMENT.

 

ARTICLE IX

 

Miscellaneous

 

9.1           Notices.  All notices, consent, approvals or other communications
required or permitted to be given under this Agreement shall be in writing and
be deemed to have been duly given (i) when delivered personally if delivered on
a business day (or if the same is not a business day, then the next business day
after delivery), (ii) three (3) business days after being sent by United States
mail, registered or certified mail, postage prepaid, return receipt requested or
(iii) if delivery is made by Federal Express or a similar, nationally recognized
overnight courier service for morning delivery, then on the date of delivery (or
if the same is not a business day, then the next business day after delivery);
and addressed as follows:

 

If to Seller:

 

Specialty Laboratories, Inc.

 

 

2211 Michigan Avenue

 

 

Santa Monica, California 90404

 

 

Attn: Chief Financial Officer

 

 

 

with a copy to:

 

Specialty Laboratories Inc.

 

 

2211 Michigan Avenue

 

17

--------------------------------------------------------------------------------


 

 

 

Santa Monica, California 90404

 

 

Attention: General Counsel

 

 

 

And to:

 

O’Melveny & Myers LLP

 

 

400 South Hope Street

 

 

Los Angeles, California 90071

 

 

Attention: Christine H. Suh, Esq.

 

 

 

If to Buyer:

 

Lexington Corporate Properties Trust

 

 

One Penn Plaza, Suite 4015

 

 

New York, New York 10119-4015

 

 

Attn: Richard J. Rouse

 

 

 

with a copy to:

 

Crowe Deegan LLP

 

 

535 Fifth Avenue, Suite 611

 

 

New York, New York 10017

 

 

Attn: Richard C. Hamlin, Esq.

 

 

or such other address as either party may from time to time specify in writing
to the other in the manner aforesaid.

 

9.2           Brokers and Finders.  Each party represents to the other party
that except for the advisory fee due to CRESA Partners (“CRESA”) from Seller,
the representing party has incurred no liability for any brokerage commission,
financing fee or finder’s fee arising from or relating to the transactions
contemplated by this Agreement.  In the event of a claim for any broker’s fee,
finder’s fee, financing fee, commission or other similar compensation in
connection herewith, other than the advisory fee due to the CRESA, (i) Buyer, if
such claim is based upon any agreement alleged to have been made by Buyer,
hereby agrees to indemnify, defend, protect and hold Seller and its affiliates,
officers and directors and their successors and assigns harmless against any and
all liability, loss, cost, damage or expense (including reasonable attorneys’
and paralegals’ fees and costs) which Seller may sustain or incur by reason of
such claim, and (ii) Seller, if such claim is based upon any agreement alleged
to have been made by Seller, hereby agrees to indemnify, defend, protect and
hold Buyer and its affiliates, officers and directors and their successors and
assigns harmless against any and all liability, loss, cost, damage or expense
(including reasonable attorneys’ and paralegals’ fees and costs) which Buyer may
sustain or incur by reason of such claim.

 

9.3           Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors,
heirs, administrators and assigns, except that neither party’s interest under
this Agreement may be assigned, encumbered or otherwise transferred, whether
voluntarily, involuntarily, by operation of law or otherwise, without the prior
written consent of the other party; provided, however, without being relieved of
any liability under this Agreement, Buyer

 

18

--------------------------------------------------------------------------------


 

reserves the right to assign its rights and obligations hereunder to any entity
with which it is affiliated so long as such affiliate assumes the obligations of
Buyer hereunder and Buyer is not released of its obligations hereunder.

 

9.4           Amendments.  This Agreement may be amended or modified only by a
written instrument executed by the party asserted to be bound thereby.

 

9.5           Continuation and Survival of Indemnities, Representations and
Warranties.  All indemnities, representations and warranties by Seller or Buyer
contained herein or made in writing pursuant to this Agreement or any other
instrument delivered by Seller or Buyer pursuant hereto are intended to and
shall remain true, correct and binding as of the time of Closing and shall
survive the execution and delivery of this Agreement, the delivery of the Deed
and the transfer of title to the Property for a period of one (1) year.  All
representations and warranties of Seller contained in any certificate or other
instrument delivered at any time by or on behalf of Seller in connection with
the transaction contemplated hereby shall constitute representations and
warranties hereunder.

 

9.6           Interpretation.  Whenever used herein, the term “including” shall
be deemed to be followed by the words “without limitation.”  Words used in the
singular number shall include the plural, and vice-versa, and any gender shall
be deemed to include each other gender.  The captions and headings of the
Articles and Sections of this Agreement are for convenience of reference only,
and shall not be deemed to define or limit the provisions hereof.

 

9.7           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of California, except that the
laws with respect to conflict of laws shall be disregarded.

 

9.8           Merger of Prior Agreements.  This Agreement (including the
exhibits hereto) constitutes the entire agreement between the parties with
respect to the purchase and sale of the Property specifically described herein
and supersedes all prior and contemporaneous (whether oral or written)
agreements and understandings between the parties hereto relating to the
specific subject matter hereof.

 

9.9           Attorneys’ Fees.  In the event of any action or proceeding at law
or in equity between Buyer and Seller (including an action or proceeding between
Buyer and the trustee or debtor in possession while Seller is a debtor in a
proceeding under the Bankruptcy Code (Title 11 of the United States Code) or any
successor statute to such Code) to enforce or interpret any provision of this
Agreement or to protect or establish any right or remedy of either Buyer or
Seller hereunder, the unsuccessful party to such action or proceeding shall pay
to the prevailing party all costs and expenses, including, without limitation,
reasonable attorneys’ and paralegals’ fees and expenses, incurred in

 

19

--------------------------------------------------------------------------------


 

such action or proceeding and in any appeal in connection therewith by such
prevailing party, whether or not such action, proceeding or appeal is prosecuted
to judgment or other final determination, together with all costs of enforcement
and/or collection of any judgment or other relief.  The term “prevailing party”
shall include, without limitation, a party who brings an action against the
other by reason of the other’s breach or default and obtains substantially the
relief sought by judgment of the court. If such prevailing party shall recover
judgment in any such action, proceeding or appeal, such costs, expenses and
attorneys’ and paralegals’ fees shall be included in and as a part of such
judgment.

 

9.10         Remedies.  (a)  The parties understand and agree that the Property
is unique and for that reason, among others, Buyer will be irreparably damaged
in the event that this Agreement is not specifically enforced.  Accordingly, in
the event of any breach or default in or of this Agreement or any of the
warranties, terms or provisions hereof by Seller, Buyer shall have, as Buyer’s
sole remedies hereunder, (i) the right to demand and have specific performance
of this Agreement, (ii) the right to recover monetary damages resulting from
Seller’s breach or default of this Agreement, provided however, that the amount
of such damages shall be limited to the sum of (A) all actual out-of-pocket
expenses incurred by Buyer by reason of this transaction, including, but not
limited to third party report and due diligence expenses, appraisal fees,
financing fees and expenses (application fees, commitments fees, rate lock fees
and the due diligence and legal fees of Buyer’s lender) and the reasonable
attorney’s fees and expenses of Buyer’s counsel and (B) consequential damages
not to exceed $500,000 and (iii) the right to a return of the Deposit.

 

(b)           IF BUYER DEFAULTS IN ITS OBLIGATION TO CLOSE THE PURCHASE OF THE
PROPERTY, THE CASH DEPOSIT, PLUS ANY INTEREST ACCRUED THEREON, SHALL BE PAID TO
AND RETAINED BY SELLER AS LIQUIDATED DAMAGES.  THE AMOUNT PAID TO AND RETAINED
BY SELLER AS LIQUIDATED DAMAGES SHALL BE SELLER’S SOLE REMEDY IF BUYER FAILS TO
CLOSE THE PURCHASE OF THE PROPERTY.  THE PARTIES HERETO EXPRESSLY AGREE AND
ACKNOWLEDGE THAT SELLER’S ACTUAL DAMAGES IN THE EVENT OF A DEFAULT BY BUYER
WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO ASCERTAIN AND THAT THE AMOUNT
OF THE DEPOSIT PLUS ANY INTEREST ACCRUED THEREON REPRESENTS THE PARTIES’
REASONABLE ESTIMATE OF SUCH DAMAGES.    THE PAYMENT OF SUCH AMOUNT AS LIQUIDATED
DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF
CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671,
1676 AND 1677.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
SECTION 9.10(b), THIS LIQUIDATED DAMAGES PROVISION IS NOT INTENDED AND SHALL NOT
BE DEEMED OR CONSTRUED TO LIMIT IN ANY WAY BUYER’S INDEMNITY OBLIGATIONS UNDER
SECTIONS 9.2 and 9.16.

 

20

--------------------------------------------------------------------------------


 

SELLER’S INITIALS: FJS   BUYER’S INITIALS:  NR

 

9.11         Relationship.  It is not intended by this Agreement to, and nothing
contained in this Agreement shall, create any partnership, joint venture,
financing arrangement or other agreement between Buyer and Seller.  No term or
provision of this Agreement is intended to be, or shall be, for the benefit of
any person, firm, organization or corporation not a party hereto, and no such
other person, firm, organization or corporation shall have any right or cause of
action hereunder.

 

9.12         Authority.  The individuals signing below represent and warrant
that they have the requisite authority to bind the entities on whose behalf they
are signing.

 

9.13         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute but one and the same instrument.  It shall be
necessary to account for only one fully executed counterpart in proving this
Agreement.

 

9.14         Exhibits.  References in this Agreement to Exhibits mean the
exhibits described in the List of Exhibits attached hereto, all of which
exhibits are incorporated by reference into this Agreement.

 

9.15         Access; Confidentiality.  After reasonable notice provided by
Buyer, Seller shall give, and shall authorize and instruct its counsel, its
accountants and its other agents and representatives to give to Buyer and
Buyer’s counsel, accountants and other representatives full access during normal
business hours to the Property and to all of Seller’s books, contracts and
records related to the Property, and shall furnish such information and copies
of such materials related to the Property as Buyer from time to time reasonably
may request,  provided, however that in no event shall (i) such inspections or
tests materially disrupt or disturb the operation of the Property, or (ii) Buyer
or its agents, representatives and consultants drill or bore on or through the
surface of the Real Property or the Improvements without Seller’s prior written
consent, which consent may be given or withheld in Seller’s sole and absolute
discretion.  After making such tests and inspections, Buyer shall promptly
restore the Property to the condition that existed prior to making such tests
and inspections (which obligation shall survive the Closing or any termination
of this Agreement).  In the event that the Agreement is terminated for any
reason other than Seller’s default, Buyer shall promptly deliver to Seller
copies of all written reports, studies and results of tests and investigations
obtained or conducted by Buyer with respect to the Property (which obligation
shall survive any termination of this Agreement) provided that Seller first
reimburses Buyer for the cost of obtaining such reports, studies and results.
All information so learned by Buyer shall be kept in confidence pending the
Closing.  If the Closing does not take place for any reason, Buyer shall keep
such information in confidence thereafter (unless and until such

 

21

--------------------------------------------------------------------------------


 

information otherwise is or becomes public knowledge through no fault of Buyer)
and shall promptly return to Seller all materials so provided by Seller;
provided, that the foregoing shall not prohibit Buyer from utilizing such
information or materials in connection with the exercise of its rights
hereunder.  Buyer shall indemnify, defend and hold harmless Seller from any
damage or injury caused by Buyer’s or Buyer’s agents’ negligence or willful
misconduct while reviewing Seller’s books and records at the Property.  The
foregoing provisions shall survive the termination of this Agreement.

 

9.16         Damage to Property.  Buyer acknowledges that Buyer shall be
responsible for any injury or damage to the Property caused by Buyer or Buyer’s
consultants, agents or representatives during Buyer’s review of the Property,
regardless of whether the Closing occurs.  Buyer shall keep the Property free
from liens filed by Buyer’s contractors and consultants and shall indemnify,
defend and hold harmless Seller from and against all claims, actions, losses,
liabilities, damages, costs and expenses (including, but not limited to
reasonable attorneys’ fees and costs) incurred, suffered by, or claimed against
the Seller by reason of any damage to the Property or injury to persons caused
by Buyer and/or its agents, representatives or consultants in exercising its
rights to inspect the Property under this Agreement.  The foregoing provisions
shall survive the Closing or any termination of this Agreement.

 

9.17         Arbitration.  Any dispute or controversy between Seller, on the one
hand, and Buyer, on the other hand, in any way arising out of this Agreement
shall be resolved exclusively through final and binding arbitration in Los
Angeles, California, pursuant to California Code of Civil Procedure Sections
1282 through 1284.2.  In the event of such arbitration, unless otherwise
required by law, Seller and Buyer shall each pay one-half of the costs and
expenses of such arbitration, and shall separately pay its counsel fees and
expenses.  Notwithstanding any provision in this Section, neither party shall be
prohibited from seeking injunctive relief as necessary to maintain the status
quo pending an arbitration proceeding regarding the breach or threatened breach
of this Agreement.

 

 

[Balance of page left blank intentionally]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement as of the date
first above written.

 

 

“BUYER”

 

LEXINGTON CORPORATE PROPERTIES TRUST,

 

a Maryland statutory real estate

 

  investment trust

 

 

 

 

 

By:

/S/ NATASHA ROBERTS

 

 

 

Name:

Natasha Roberts

 

 

Title:

Vice President

 

 

 

 

 

“SELLER”

 

 

 

SPECIALTY LABORATORIES, INC.,

 

a California corporation

 

 

 

 

 

By:

/S/ FRANK J. SPINA

 

 

 

Name:

Frank J. Spina

 

 

Title:

Sr. Vice President & CFO

 

23

--------------------------------------------------------------------------------


 

FIRST AMENDMENT TO AGREEMENT
FOR SALE AND LEASEBACK

 

FIRST AMENDMENT TO AGREEMENT FOR SALE AND LEASEBACK (this “Amendment”), made and
entered into as of the 8th day of March, 2004 by and between SPECIALTY
LABORATORIES, INC. (“Seller”) and LEXINGTON CORPORATE PROPERTIES TRUST
(“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Buyer and Seller have previously entered into a certain Agreement for
Sale and Leaseback dated as of February 11, 2004 (the “Agreement”) having as its
subject matter the sale and leaseback of the Property as more fully described
therein;  and

 

WHEREAS, Buyer and Seller desire to modify and amend the Agreement.

 

NOW THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledge, the
parties hereto agree as follows:

 

1.               Close of Escrow   Anything in Section 6.1 of the Agreement to
the contrary notwithstanding, Seller and Buyer agree that the Close of Escrow
shall be adjourned from March 8, 2004 to March 15, 2004.

 

2.             Defined Terms.  Except as expressly provided herein, all
capitalized terms shall have the same meanings as set forth in the Agreement.

 

3.             No Further Amendment.  Except as expressly provided for in this
Amendment, the Agreement is in full force and effect in accordance with its
terms and is not further amended.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have executed this First Amendment to
Agreement for Purchase and Sale as of the day and year first above written.

 

 

SELLER:

SPECIALTY LABORATORIES, INC.

 

 

 

 

 

 

 

 

BY:

/S/ NICHOLAS R. SIMMONS

 

 

 

Name:

Nicholas R. Simmons

 

 

 

Title:

General Counsel

 

 

 

 

 

 

 

BUYER:

LEXINGTON CORPORATE

 

 

PROPERTIES TRUST

 

 

 

 

 

 

 

 

BY:

/S/ BRENDEN P. MULLINIX

 

 

 

Name:

Brenden P. Mullinix

 

 

 

Title:

Vice President

 

25

--------------------------------------------------------------------------------


 

SECOND AMENDMENT TO AGREEMENT
FOR SALE AND LEASEBACK

 

SECOND AMENDMENT TO AGREEMENT FOR SALE AND LEASEBACK (this “Amendment”), made
and entered into as of the 11th day of March, 2004 by and between SPECIALTY
LABORATORIES, INC. (“Seller”) and LEXINGTON CORPORATE PROPERTIES TRUST
(“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Buyer and Seller have previously entered into a certain Agreement for
Sale and Leaseback dated as of February 11, 2004 as amended by a certain First
Amendment to Agreement for Sale and Leaseback dated March 8, 2004 (collectively,
the “Agreement”) having as its subject matter the sale and leaseback of the
Property as more fully described therein;  and

 

WHEREAS, Buyer and Seller desire to further modify and amend the Agreement.

 

NOW THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledge, the
parties hereto agree as follows:

 

2.               Extension of Due Diligence Period Anything in Section 3.2 to
the contrary notwithstanding, the Due Diligence Period shall be extended to 5pm
p Pacific Standard Time on March 12, 2004.

 

3.               Close of Escrow   Anything in Section 6.1 of the Agreement to
the contrary notwithstanding, Seller and Buyer agree that the Close of Escrow
shall be adjourned from March 15, 2004 to March 16, 2004.

 

3.             Defined Terms.  Except as expressly provided herein,  all
capitalized terms shall have the same meanings as set forth in the Agreement.

 

4.             No Further Amendment.  Except as expressly provided for in this
Amendment, the Agreement is in full force and effect in accordance with its
terms and is not further amended.

 

26

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have executed this Second Amendment to
Agreement for Purchase and Sale as of the day and year first above written.

 

 

SELLER:

SPECIALTY LABORATORIES, INC.

 

 

 

 

 

 

 

 

BY:

/S/ NICHOLAS R. SIMMONS

 

 

 

Name:

Nicholas R. Simmons

 

 

 

Title:

General Counsel

 

 

 

 

 

 

 

BUYER:

LEXINGTON CORPORATE

 

 

PROPERTIES TRUST

 

 

 

 

 

 

 

 

BY:

/S/ BRENDEN P. MULLINIX

 

 

 

Name:

Brenden P. Mullinix

 

 

 

Title:

Vice President

 

27

--------------------------------------------------------------------------------


 

THIRD AMENDMENT TO AGREEMENT
FOR SALE AND LEASEBACK

 

THIRD AMENDMENT TO AGREEMENT FOR SALE AND LEASEBACK (this “Amendment”), made and
entered into as of the 12th day of March, 2004 by and between SPECIALTY
LABORATORIES, INC. (“Seller”) and LEXINGTON CORPORATE PROPERTIES TRUST
(“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Buyer and Seller have previously entered into a certain Agreement for
Sale and Leaseback dated as of February 11, 2004 as amended by a certain First
Amendment to Agreement for Sale and Leaseback dated March 8, 2004 and a Second
Amendment to Agreement for Sale and Leaseback dated March 11, 2004
(collectively, the “Agreement”) having as its subject matter the sale and
leaseback of the Property as more fully described therein;  and

 

WHEREAS, Buyer and Seller desire to further modify and amend the Agreement.

 

NOW THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledge, the
parties hereto agree as follows:

 

4.             Extension of Due Diligence Period Anything in Section 3.2 to the
contrary notwithstanding, the Due Diligence Period shall be extended to 5pm
Pacific Standard Time on March 17, 2004 for those matters identified in Exhibit
B attached hereto, it being agreed that Buyer has waived its right to terminate
the Agreement for any other matter.

 

5.             Close of Escrow   Anything in Section 6.1 of the Agreement to the
contrary notwithstanding, Seller and Buyer agree that the Close of Escrow shall
be adjourned from March 16, 2004 to March 18, 2004.

 

3.             Description of the Land.  Exhibit A to the Agreement is hereby
deleted and the Exhibit A attached hereto is substituted in its place.  Wherever
in the Agreement, a legal description of the land is required as an exhibit,
including but not limited to, Exhibit A to the Memorandum of Lease, the Exhibit
A attached hereto shall be substituted therefore.

 

4.             Defined Terms.  Except as expressly provided herein, all
capitalized terms shall have the same meanings as set forth in the Agreement.

 

28

--------------------------------------------------------------------------------


 

5.             No Further Amendment.  Except as expressly provided for in this
Amendment, the Agreement is in full force and effect in accordance with its
terms and is not further amended.

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Third Amendment to
Agreement for Purchase and Sale as of the day and year first above written.

 

 

SELLER:

SPECIALTY LABORATORIES, INC.

 

 

 

 

 

 

 

 

BY:

/S/ NICHOLAS R. SIMMONS

 

 

 

Name:

Nicholas R. Simmons

 

 

 

Title:

General Counsel

 

 

 

 

 

 

 

BUYER:

LEXINGTON CORPORATE

 

 

PROPERTIES TRUST

 

 

 

 

 

 

 

 

BY:

/S/ BRENDEN P. MULLINIX

 

 

 

Name:

Brenden P. Mullinix

 

 

 

Title:

Vice President

 

29

--------------------------------------------------------------------------------


 

FOURTH AMENDMENT TO AGREEMENT
FOR SALE AND LEASEBACK

 

FOURTH AMENDMENT TO AGREEMENT FOR SALE AND LEASEBACK (this “Amendment”), made
and entered into as of the 17th day of March, 2004 by and between SPECIALTY
LABORATORIES, INC. (“Seller”) and LEXINGTON LION CLARITA L.P. as successor by
assignment to LEXINGTON CORPORATE PROPERTIES TRUST (“Buyer”).

 

W I T N E S S E T H:

 

WHEREAS, Buyer and Seller have previously entered into a certain Agreement for
Sale and Leaseback dated as of February 11, 2004 as amended by a certain First
Amendment to Agreement for Sale and Leaseback dated March 8, 2004, a Second
Amendment to Agreement for Sale and Leaseback dated March 11, 2004 and a Third
Amendment to Agreement for Sale and Leaseback dated March 12, 2004
(collectively, the “Agreement”) having as its subject matter the sale and
leaseback of the Property as more fully described therein;  and

 

WHEREAS, Buyer and Seller desire to further modify and amend the Agreement.

 

NOW THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledge, the
parties hereto agree as follows:

 

6.             Extension of Due Diligence Period Anything in Section 3.2 to the
contrary notwithstanding, the Due Diligence Period shall be extended to 5pm
Pacific Standard Time on March 18, 2004 for those matters identified in Exhibit
A attached hereto, it being agreed that Buyer has waived its right to terminate
the Agreement for any other matter.

 

7.             Close of Escrow   Anything in Section 6.1 of the Agreement to the
contrary notwithstanding, Seller and Buyer agree that the Close of Escrow shall
be adjourned from March 18, 2004 to March 19, 2004.

 

3.             Defined Terms.  Except as expressly provided herein,  all
capitalized terms shall have the same meanings as set forth in the Agreement.

 

4.             No Further Amendment.  Except as expressly provided for in this
Amendment, the Agreement is in full force and effect in accordance with its
terms and is not further amended.

 

30

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have executed this Fourth Amendment to
Agreement for Purchase and Sale as of the day and year first above written.

 

 

SELLER:

SPECIALTY LABORATORIES, INC.

 

 

 

 

 

 

 

 

By:

/S/ NICHOLAS R. SIMMONS

 

 

 

Name:

Nicholas R. Simmons

 

 

 

Title:

General Counsel

 

 

 

 

 

 

 

BUYER:

LEXINGTON LION CLARITA L.P.

 

 

By:

Lexington Lion Clarita GP LLC, its
general partner

 

 

 

By:

Lexington/Lion Venture L.P., its

 

 

 

sole member

 

 

 

By:

Lex GP, LLC, its general

 

 

 

partner

 

 

 

 

 

 

 

 

By:

/S/ BRENDEN P. MULLINIX

 

 

 

Name:

Brenden P. Mullinix

 

 

 

Title:

Vice President

 

31

--------------------------------------------------------------------------------